Citation Nr: 0408444	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty in the United States Army 
National Guard from August 1963 to February 1964 and in the 
United States Army from March 1964 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in September 2003.  


REMAND

The veteran seeks service connection for a low back disorder.  
He contends that he originally injured his low back during 
active service when he fell off the back of a truck and 
landed on a stump.  Service medical records show the veteran 
was seen for recurrent back pain since falling from a truck 
in August 1965.  The impressions included mild back and 
muscle strain.  

The veteran testified that he underwent a computerized axial 
tomography (CAT) scan in or about September 2003 and his 
treating VA physician scheduled him for an examination and 
evaluation.  These records have not been obtained.  

The veteran contends that his hearing loss and tinnitus are 
directly due to acoustic trauma from noise exposure to 
artillery fire, missiles, rifles and machine guns during 
active service.  The veteran alleges that his hearing loss 
was noted at the time he joined the National Guard in 1982 
and that it was related to his prior active service.  He 
testified that he underwent hearing examinations every three 
years while in the National Guard from 1982 to 2000.  The 
evidence includes his October 2000 Report of Medical 
Examination and his Report of Medical History, but it does 
not include any other medical records from his service in the 
National Guard.  The veteran reported that he was scheduled 
for a VA audiology examination in January 2004.  This report 
has not been obtained.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the 
veteran to submit any additional records 
from his service in the Oklahoma National 
Guard from 1982 to 2000.  If he does not 
have the complete records, the VBA AMC 
should request copies of these records 
through the Oklahoma National Guard or 
any other appropriate facility.  If any 
of the identified records cannot be 
obtained the VBA AMC should notify 
veteran of such and describe the efforts 
used in requesting these records.  
Efforts to obtain these records should 
continue unless it is concluded that the 
records do not exist or that further 
efforts to obtain those records would be 
futile.  

3.  The VBA AMC should request the 
veteran's medical records to include CAT 
scan and audiology examination from the 
Muskogee, Oklahoma VA Medical Center from 
August 2003 to present.  If any of the 
identified records cannot be obtained the 
VBA AMC should notify veteran of such and 
described the efforts used in requesting 
these records.  

4.  After completion of # 1 -3 above, the 
VBA AMC should schedule the veteran for a 
VA examination to determine the nature 
and severity of any current low back 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the 
claims file and examination, the examiner 
should provide explicit responses to the 
following questions:

What is the proper diagnosis for any 
current low back disorder?  For any 
diagnosis provided, is it as least as 
likely as not that any current low back 
disorder is due to or the result of the 
veteran's low back injury as reported in 
the service medical records?  Any 
opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

5.  After completion of #1-3 above, the 
VBA AMC should schedule the veteran for a 
VA audiology examination to determine the 
nature and severity of any current 
bilateral hearing loss and/or tinnitus.  
This should include a physical 
examination and an audiometric 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  
After a review of the claims file and 
examination, the examiner should provide 
explicit responses to the following 
questions:

What is the proper diagnosis for the 
veteran's bilateral hearing loss?  Is it 
at least as likely as not that any 
current hearing loss is due to or the 
result of acoustic trauma resulting from 
noise exposure during active service?  
Does the veteran currently have tinnitus?  
If so, is it at least as likely as not 
that tinnitus is due to or the result of 
acoustic trauma resulting from noise 
exposure during active service?  Any 
opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues on appeal.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


